Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,878,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty (Reg. No. 76788) on May 28, 2021.

The application has been amended as follows: 

Claim Amendment
(i) With regard to claim 1 (lines 8-9), the phrase "different than the first height of the first main pole" has been deleted and replaced by the following--, wherein the first height of the first 
(ii) Claim 2 has been cancelled.
(iii) With regard to claim 16 (line 4), the term "shorter" has been replaced by the term --greater--.
(iv) Claim 21 has been deleted.
(v) With regard to claim 25 (line 1), the term "first write head" has been replaced by the term --second write head--.
(vi) With regard to claim 25 (line 2), the term "first main pole" has been replaced by the term --second main pole--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
          Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 16, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a magnetic recording head, comprising: a first write head, comprising: a first main pole having a first height from a trailing edge of the first main pole to a leading edge of the first main pole; and a first trailing shield disposed adjacent to the first main pole; a second write head the first height of the first main pole of the first write head is shorter than the second height of the second main pole of the second write head; a second trailing shield disposed adjacent to the second main pole; and one or more side shields surrounding two or more surfaces of the second main pole; one or more read heads, wherein a first read head of the one or more read heads is aligned with the second main pole of the second write head; and a thermal fly height control element aligned with the second main pole of the second write head and the first read head.
Additionally, the instant invention (as set forth in independent claim 16) provides for, inter alia, a magnetic recording head, comprising: a first writing means having a first height in an along-the-track direction; a second writing means disposed adjacent the first writing means, the second writing means having a second height in the along-the-track direction greater than the first height of the first writing means; one or more side shields surrounding two or more surfaces of the second writing means; one or more read heads, wherein a first read head of the one or more read heads is aligned with the second writing means; and a thermal fly height control element aligned with the second writing means.
It is noted that the claim term "first writing means" and "second writing means" all are considered to properly invoke 35 USC 112 paragraph (f). 
The terms "first writing means" and "second writing means " each are an element in a claim for a combination, which performs a specified function without the recital of structure, material, or acts in support thereof. As such, each are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
inter alia, paragraph [0006] of Applicant's specification.
The corresponding structure of the term "second writing means" includes a first write head (e.g., 350), i.e., "a narrow writing write head comprising a second main pole" as described and set forth in the Applicant's specification, and equivalents thereof, in strict accordance with 35 USC 112 paragraph (f). See, inter alia, paragraph [0006] of Applicant's specification.
          The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic recording head, and the particular structure thereof, and particular alignment of the TFC and read head with a particular one of the heads having the greater length along the track direction, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 16.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 and 16.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/William J Klimowicz/
Primary Examiner, Art Unit 2688